DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichikawa et al. (US20200308456A1).
Regarding Claims 1 and 4, Ichikawa teaches a film-shaped firing/sintering material (abstract) comprising:
first metal particles of Ag of 60 nm average diameter and particle size distribution of 5-100 nm [0094]; 
second metal particles of Ag of a different average size of 1100 nm and particle size distribution of 400-5000 nm [0094;
and a binder component of polycarbonate resin and isobornylcyclohexanol [0094], 
therefore, the average particle diameter of the first metal particles is 100 nm or less and the maximum particle diameter thereof is 250 nm or less, 
and the average particle diameter of the second metal particles is in a range of 1000 to 7000 nm and the minimum particle diameter thereof is greater than 250 nm, and the maximum particle diameter thereof is 10000 nm or less, 
and the mass ratio of the first metal particles (53.78 parts) to the second metal particles (5.98 parts) [0094] is calculated as 8.99, reading on the claimed range of 0.1 or greater and the claim 4 range of in a range of 0.2 to 25. 
Regarding Claim 2, Ichikawa teaches a support sheet (L1) which is provided on at least one side of the film-shaped firing material (11) (See Figure 2(a)).
Regarding Claim 3, Ichikawa teaches the support sheet 21 includes a pressure-sensitive adhesive layer 22 [0058] provided on a base film [0057], and the film-shaped firing material is provided on the pressure-sensitive adhesive layer (See Figure 5)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738